Title: To George Washington from Major General Stirling, 16 January 1780
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Sir,
            Eliz. Town [N.J.] Jany 16. 1780
          
          I have the honor to inform your Excellency that early on yesterday morning the corps under my command crossed the sound at DeHarts point and proceeded towards the Watering place. The enemy having received previous intellegence of our movements a surprise was out of the question; and as their works were well situated and appeared otherwise strong an assault was deemed unadviseable, as it would probably have cost us more than we could have gained by success—We found too contrary to our expectation that the communication between the Island and New York was open. Immediately on our arrival in front of the enemy’s works, they sent off a boat to the city; and in the evening several vessels came down from thence to the Island. As from this circumstance there was no hope of reducing them for want of provision or fuel and a reinforcement might have rendered our continuance dangerous we determined to march off this morning—The retreat was effected in good order and with very little loss. A party of the enemy’s horse charged our rear guard under Major Edwards, but was immediately repulsed. The Major had three men killed, killed one of the light horsemen and took his horse—some of the men were frost-bitten, and though we took all the pains in our power to have all those unable to march transported in slays, yet I imagine a very few may have been Left behind. We took a few prisoners and had a few deserters from the enemy.
          Immediately after crossing a party was detached under Lt Colonel Willet to Deckers house. The corps there had been alarmed and barely made its escape—The house (as a garrison place) and eight or nine small vessels near it were burnt. A considerable quantity of blankets, and other stores were found.
          While the troops were upon the Island a number of persons

from this side took advantage of the occasion to pass upon the Island and plunder the people there in the most shameful and merciless manner. Many of them were stopped on their return & their booty taken from them; in addition to which I have sent an order for publication requiring those who had eluded the search to restore the articles in their possession and exhorting the good people at large to assist in detecting them. All the soldiery, on recrossing the ice were searched, and the little plunder they had taken from them; and their names noted, that they may be brought to punishment. The articles recovered are and will be deposited with The Reverend Mr Caldwell (who is exerting himself in the affair) to be returned to the owners. I am happy to inform your Excellency that a very inconsiderable part indeed of the troops dishonored themselves by participating in these enormities.
          The officers and men in general showed a good disposition and I only regret there was no opportunity of turning it to advantage. I have the honor to be yr Excellency’s Most Obedt & hume se⟨rt⟩
          
            Stirling,
          
        